767 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.REBEL COAL CO., INC. TRANSACTING BUSINESS AS WEST VIRGINIAREBEL COAL CO., INC., PETITIONER,v.SECRETARY OF LABOR, U.S. DEPARTMENT OF LABOR MINE SAFETY ANDHEALTH ADMINISTRATION (MSHA), ON BEHALF OF LARRYDUTY, RESPONDENT.
NO. 85-3256
United States Court of Appeals, Sixth Circuit.
6/7/85

Mine Saftey and Health Admin.
PETITION FOR REVIEW DENIED
ORDER
BEFORE: MERRITT, WELLFORD and MILBURN, Circuit Judges.


1
This matter is before the Court upon petitioner's motion for a stay of the order on review, respondent's motion to dismiss the petition for review, and the pleadings in response to these motions.


2
Upon consideration, we find the motion to dismiss to be well taken.  The parties agree that the administrative order in question was issued February 27, 1985.  It is provided in 30 U.S.C. Sec. 816(a)(1) that a party seeking review of this order must file a petition for review with this Court within thirty days if the issuance of the order, i.e., March 29, 1985.  The petition before us was filed April 3, 1985.  This Court is specifically prohibited from expanding this thirty-day period by the operation of Rule 26(b), Federal Rules of Appellate Procedure.  Petitioner's contentions to the contrary are meritless.  The petition is untimely and must be dismissed.


3
It is therefore ORDERED that the motion for stay pending review be and hereby is denied.  It is further ORDERED that the motion to dismiss the petition for review in this cause be and hereby is granted.